DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 05/27/2021 and 05/25/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a controller circuitry for a droplet deposition head that comprises an array of actuating elements including the time interval between sending successive sub-sets of ejection data varying generally inversely with the current speed of relative movement of the droplet deposition head; wherein the actuating circuitry is configured so as to, for each set of ejection commands, apply drive waveforms to said actuating elements so as to repeatedly eject droplets from one or more of said nozzles, thus depositing successive rows of droplets, the one or more nozzles and the sizes of the droplets ejected therefrom being determined by the current sub-set of ejection data, wherein each of the one or more nozzles maintain the ejection of droplets with a substantially constant frequency of 1/T in accordance with successive sub-sets of ejection data. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 9 is that applicant's claimed invention includes a method for depositing droplets using a droplet deposition head comprising an array of actuating elements including the one or more nozzles and the sizes of the droplets ejected therefrom being determined by the current sub-set of ejection data, each of the one or more nozzles ejecting droplets with a substantially constant frequency of 1/T; and switching from ejecting droplets in accordance with one sub-set of ejection data to ejecting droplets in accordance with the consecutive sub-set of ejection data at a time determined in accordance with the current speed of relative movement of the droplet deposition head with respect to the deposition media as indicated by said media speed data, the time interval between starting ejecting droplets in accordance with successive sub-sets of ejection data varying inversely with the current speed of relative movement of the droplet deposition head, wherein each of the one or more nozzles maintain the ejection of droplets with a substantially constant frequency of 1/T in accordance with successive sub-sets of ejection data.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20060197806 to Komatsu discloses an apparatus for ejecting liquid droplets and plural drive circuits corresponding to the nozzle rows.  However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853